Name: 86/453/EEC: Commission Decision of 13 August 1986 instituting in the region of Calabria, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-17

 Avis juridique important|31986D045386/453/EEC: Commission Decision of 13 August 1986 instituting in the region of Calabria, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 265 , 17/09/1986 P. 0033*****COMMISSION DECISION of 13 August 1986 instituting in the region of Calabria, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) (86/453/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Council has adopted Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1); Whereas pilot actions are necessary to test the methods for implementing the integrated Mediterranean programmes in order that such programmes may be implemented as soon as possible after their adoption; Whereas the pilot actions constitute a coherent set of operations that are compatible with each other and with the regional development programmes; whereas they have intrinsic merits in the context of the Community's policies; Whereas each pilot action is on a smaller scale than the operational plan of campaign for the integrated Mediterranean programmes; Whereas the Italian Republic has proposed to the Commission that a pilot action be instituted in the region of Calabria, Italy, in preparation for the integrated Mediterranean programmes; Whereas on 27 August 1985 the Commission decided in principle on a pilot action in preparation for the integrated Mediterranean programmes which was to be spelt out in detail subsequently and was on that occasion already granted assistance for a priority operation; Whereas these details can now be established; Whereas the pilot action must be coordinated with any integrated Mediterranean programme adopted for the same region or area; Whereas the pilot action in question concerns an area which exhibits development problems typical of those which the integrated Mediterranean programmes are intended to resolve; Whereas in order to ensure its effectiveness, the pilot action in question will be carried out with the agreement of the national authorities of the Member State concerned and in close cooperation with the responsible regional and local authorities, HAS ADOPTED THIS DECISION: Article 1 A pilot action is hereby instituted in the region of Calabria, Italy, in preparation for the integrated Mediterranean programmes. This pilot action is described in Annex 1. Article 2 The implementation of the pilot action shall be reviewed at regular intervals by the Commission in consultation with the Member State concerned so that it may be decided whether, and in which respects, the items set out in Annex 1 should be modified. In particular, in order to ensure the necessary coordination between this action and the integrated programme proper, the Commission shall assess whether and to what extent it is necessary to include in that programme the operations covered by this Decision that have still not been implemented when the programme comes into force. If the Commission decides to include in the integrated programme the operations referred to in the preceding paragraph, the date of the Decision in question shall be deemed for financial accounting purposes to be the completion of the pilot action. Article 3 The pilot action shall be implemented by means of specific decisions by the Commission on individual operations forming constituent parts of the pilot action. The decisions shall describe the substance of the operations, shall fix the Community's contribution to the financing for each operation and shall define the procedures. The general conditions to be met for such specific decisions to be taken are set out in Annex 2. Article 4 Within three months of the date referred to in the third paragraph of Article 2 or of the completion of all the operations under the pilot action, the Member State concerned shall transmit to the Commission a report in five copies on the lessons to be drawn from the pilot action as a whole for the implementation of the integrated Mediterranean programmes. Article 5 A monitoring committee shall be set up by agreement between the Commission and the national, regional and local authorities concerned in the Member State to check on the implementation of the pilot action. Those authorities shall, in consultation with the Commission, take the other administrative measures necessary at each level of administration. Article 6 The assistance that the Commission decides upon for the pilot action shall not bind the Community as regards the final selection of the areas in which the integrated Mediterranean programmes are to be carried out. Article 7 This Decision is addressed to the Italian Republic. Done at Brussels, 13 August 1986. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. ANNEX 1 PILOT ACTION IN THE AREA OF THE MOUNTAIN COMMUNITY 'VERSANTE DELLO STRETTO', PROVINCE OF REGGIO CALABRIA, ITALY, IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES 1. TITLE Pilot action in the area of the mountain community 'Versante dello Stretto', province of Reggio Calabria, region of Calabria, Italy, in preparation for the integrated Mediterranean programmes. 2. DESCRIPTION OF THE AREA The area concerned by the pilot action covers in part or entirely eleven municipalities belonging to the 'Versante dello Stretto' mountain community (304 km2 and 31 000 inhabitants). The municipalities are small, none of them having a population of more than 2 000. Local residents are tending to leave the area for the provincial capital, Reggio Calabria. The labour force is made up of 11 000 persons, of whom 9 400 are in employment (7 700 in agriculture). The unemployment rate is 14,5 %; youth unemployment is particularly high. The total agricultural area is approximately 30 000 hectares, of which 9 800 hectares is woodland. The UAA is approximately 19 000 ha and is mainly given over to: annual crops: 6 700 hectares pastures: 8 300 hectares, olive plantations: 2 700 hectares, wine-growing: 800 hectares. Farm holdings have a size of around 2 hectares, and the average size of woodland holdings is 15 hectares. Stockfarming accounts for 10 000 head of cattle; 5 000 hectares are under fodder. Craftwork has been abandoned almost completely (iron, fabrics, ceramics, foodstuffs, etc.). Social services are inadequate. The road network consists essentially in the Salerno - Reggio trunk road. Roads linking with the inland areas are inadequate and public transport is accordingly wanting. 3. GENERAL PURPOSE 3.1. To raise incomes, improve living and working conditions and protect the environment, which must be respected in implementing the whole of the action. 3.2. To increase productivity, particularly in farming, by improving the market competitiveness of products; in other sectors, by developing tourism, craft and industrial structures and alternative, renewable energy sources. 3.3. To stabilize employment by creating new jobs through the diversification of production. 4. PROPOSED MEASURES 4.1. Agriculture 4.1.1. To restore the use of marginal land and to improve the production of fodder in cooperative stock farms at Donna (Reggio Calabria), Piani Bosurgi and S. Roberto. 4.1.2. Centre for the processing and marketing of agricultural products The Cooperative Agricola Meridionale will handle the processing and marketing in particular of mushrooms, chestnuts and vegetables in the area of the mountain community. The centre will be located at Gornelle, Piani di Regione Calabria. 4.1.3. Redevelopment of chestnut plantations in suitable areas by making improvements and introducing high value varieties. They will be located at Piani Aspromonte and S. Roberto. 4.1.4. Experimental project for the introduction of new varieties at Montebello Ionico. 4.1.5. Construction of two sheepfolds at two cooperative breeding-to-finish sheep units at Donna and Piani Bosurgi. 4.2. CRAFT INDUSTRY 4.2.1. Permanent exhibition and training structures: a multi-purpose centre for local craftwork to be used for displays and to provide apprenticeships for craft workers. Improvement of marketing conditions for craft products (wrought iron, wicker, straw, etc). The beneficiaries will be individual craft workers and groups of workers within the area of the mountain community, notably S. Alessio in Aspromonte, S. Stefano in Aspromonte, Cardeto and Reggio. 4.2.2. Craft industry and small- and medium-sized enterprises could find development potential in exploiting wood, a raw material in plentiful supply locally. It will be necessary to investigate the viability of such potential, by assessing local resources as related to particular market segments. A feasibility study is proposed in order to determine these parameters and work out a strategy for developing such business. 4.3. TOURISM 4.3.1. Youth hostel Restoration of parts of the Castello Ruffo at Scilla, to be used for tourism and conferences. 4.4. Infrastructure 4.4.1. Tourist infrastructure Building a section of road from Petile to Cucullaro, to provide a link between the coast and the upland area, passing through Piani di Petile. Completion of the S. Basilio-Russa-Castello-Peterriti-Cavallaro road connecting districts in the muncipality of Motta S. Giovanni and providing access to an area of outstanding scenic interest: the S. Aniceto fortress. 4.5. Training and socio-economic advisory services 4.5.1. Vocational training for people to work in small- and medium-sized enterprises and in producer and processing cooperatives (some 50 persons Ã  600 hours Ã  Lit 20 000/hour). 4.5.2. Marketing assistance and centralized assistance for integrated production. Assessment of supply and demand on domestic and foreign markets; monitoring of all product processing and distribution operations through the establishment of a body to manage the various stages of the pilot action, monitor equipment and the economic and social consequences (increase in employment and income in the area). Establishment of an information system. Assistance and advisory services for reorganization and investment in innovative technologies by small- and medium-sized enterprises and craft firms. Assistance and technical advisory service for businessmen. 4.6. Alternative energy Electricity supply for Petile: Electricity generation based on an integrated 200 kW wind/diesel system. The energy generated will satisfy the requirements of the Petile rural tourism centre. The power supplied will be used mainly for: 1. street lighting; 2. household use; 3. pumping. The system involves an innovative approach which combines a wind generator and a diesel generator, in such a way as to maximise the wind-generated energy contribution and thus at all times meet the demand for power in the new settlement at Petile. 4.6.2. Cardeto wind farm Installation of two wind generators with a nominal power of 225 kW and two 25 kW wind systems (AIGE-AIT 03) capable of satisfying the energy requirements of a number of projects; they may also provide a supplementary source of revenue through sale of surplus power to the National Electricity Agency, ENEL. 4.6.3. Ligneous waste gasification plant Electricity production by anaerobic heating of ligneous materials and waste. 5. TIMETABLE AND COORDINATION WITH THE INTEGRATED MEDITERRANEAN PROGRAMMES The action will be carried out from 27 August 1985 to 27 August 1987, subject to the provision of the second and third paragraphs of Article 2 of this Decision. 6. AUTHORITIES RESPONSIBLE For coordination: - Office of the Minister for Coordination of Community Policies, Rome; - Region of Calabria. For implementation: 'Versante dello Stretto' mountain community. 7. ESTIMATE OF EXPENDITURE AND FINANCING PLAN See following table (1). (1) The existing instruments are the European Regional Development Fund, the Guidance Section of the European Agricultural Guidance and Guarantee Fund, and the European Social Fund. PREPARATORY PILOT ACTION IN CALABRIA: VERSANTE DELLO STRETTO MOUNTAIN COMMUNITY 1.2.3,4.5,6.7,8.9,10 // // // // // // // Operations // Total cost // Existing instruments // Budget Article 550 // Public financing // Beneficiaries' Share // // // // 1.2.3.4.5.6.7.8.9.10 // // in 1 000 ECU // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // // // // // // // // // // // Agriculture // // // // // // // // // // 1. Improvement of grazing/pasture // 135,78 // 54,31 // 40 // 13,58 // 10 // 27,16 // 20 // 40,73 // 30 // 2. Processing and marketing centre for agricultural products // 611,08 // 305,58 // 50 // 54,99 // 9 // 97,76 // 16 // 152,75 // 25 // 3. Redevelopment of chestnut and hazelnut plantation (1) // 353 // - // - // 176,5 // 50 // 88,25 // 25 // 88,25 // 25 // 4. Application of research on jojoba // 67,9 // - // - // 33,95 // 50 // 33,95 // 50 // - // - // 5. Intensive-breeding centre // 237,6 // 83,16 // 35 // - // // 118,8 // 50 // 35,64 // 15 // Tourism // // // // // // // // // // 6. Restoration of Scilla castle as youth hostel // 339,5 // 101,85 // 30 // 33,95 // 10 // 203,7 // 60 // - // - // Craft industry // // // // // // // // // // 7. Multi-purpose centre // 67,9 // - // - // 33,95 // 50 // 33,95 // 50 // - // - // 8. Improvement of marketing // 203,67 // 45,83 // 22,5 // 20,36 // 10 // 91,65 // 45 // 45,83 // 22,5 // 9. Exploitation of wood (feasibility study) // 203,67 // - // - // 152,75 // 75 // 50,92 // 25 // - // - // Infrastructure // // // // // // // // // // 10. Road: // // // // // // // // // // Petile-Cucullaro // 679 // 339,5 // 50 // - // - // 339,5 // 50 // - // - // Motta-Castello // 679 // 339,5 // 50 // - // - // 339,5 // 50 // - // - // Advisory services and training // // // // // // // // // // 11. Vocational training // 407 // 223,85 // 55 // 40,7 // 10 // 142,45 // 35 // - // - // 12. Technical assistance // 272 // 136 // 50 // 27,2 // 10 // 108,8 // 40 // - // - // Alternative energy // // // // // // // // // // 13. Petile electricity supply // 1 052 // 526 // 50 // 105,2 // 10 // 420,8 // 40 // // // 14. Wind farm // 2 410 // 1 205 // 50 // 241 // 10 // 964 // 40 // // // 15. Biomass // 325,88 // 162,94 // 50 // 32,58 // 10 // 130,36 // 40 // // // // // // // // // // // // // Total // 8 044,98 // 3 523,52 // // 966,71 // // 3 191,55 // // 363,2 // // // // // // // // // // // (1) Aid for this operation was granted by Decision of 27 August 1985. ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1. In respect of the operations in point 7 of Annex 1, for which the Community's assistance is to be entirely financed out of the appropriations under Article 550 of the general budget of the European Communities, specific decisions within the meaning of Article 3 may be taken in accordance with the budgetary resources available. 2. In respect of the operations detailed in point 7 of Annex 1, for which the Community's assistance is to be financed partly out of appropriations under Article 550 of the general budget of the European Communities and partly out of appropriations from Community funds or under Community measures (in particular the European Agricultural Guidance and Guarantee Fund, the European Social Fund, the European Regional Development Fund), decisions to use the appropriations entered under Article 550 are to be taken separately after approval of each operation under the procedures laid down for the fund or measure concerned, and in accordance with the budgetary resources available. 3. The Italian Republic is required to grant the necessary priority to each operation in accordance with the payments schedules set out in Annex 1 when submitting applications for Community aid from the Funds or under the measures referred to in point 2 of this Annex.50 27,2 10 108,8 40 _ _ ALTERNATIVE ENERGY // // // // // // // // // 13 . PETILE ELECTRICITY SUPPLY 1 052 526 50 105,2 10 420,8 40 // // 14 . WIND FARM 2 410 1 205 50 241 10 964 40 // // 15 . BIOMASS 325,88 162,94 50 32,58 10 130,36 40 // // // // // // // // // // // // TOTAL 8 044,98 3 523,52 // 966,71 // 3 191,55 // 363,2 // // // // // // // // // // // ( 1 ) AID FOR THIS OPERATION WAS GRANTED BY DECISION OF 27 AUGUST 1985 . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS IN POINT 7 OF ANNEX 1, FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER ARTICLE 550 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES, SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1, FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER ARTICLE 550 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND, THE EUROPEAN SOCIAL FUND, THE EUROPEAN REGIONAL DEVELOPMENT FUND ), DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER ARTICLE 550 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED, AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .